Beasley, Judge.
Defendant was convicted on six counts of violation of the provisions of our code regulating controlled substances, specifically OCGA § 16-13-30. Defendant appealed directly, without filing a motion for new trial. His appointed counsel filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), which motion was granted. No reviewable grounds having been raised by counsel, and no points of error having been asserted by appellant af*61ter his having an opportunity to do so, the judgment of the trial court must be upheld.
Decided November 25, 1986.
H. Lamar Cole, District Attorney, J. David Miller, Assistant District Attorney, for appellee.

Judgment affirmed.


Benham, J., concurs. Deen, P. J., concurs in the judgment only.